Dear Representative Dank,
¶ 0 This office has received your request for an official Opinion addressing, in effect, the following question:
Does either State or federal law prohibit mandatory disclosureof social security numbers or driver license numbers on Oklahomavoter registration forms?
¶ 1 In responding to your inquiry, we will separately address the issues dealing with social security numbers and driver license numbers.
 SOCIAL SECURITY NUMBER DISCLOSURE
¶ 2 As an outgrowth of the Social Security Act, the social security number (SSN) represents the government's effort to uniquely and accurately identify the individual "earnings records for each person working in employment covered by the Social Security program," i.e., potential recipients.1 Since its creation, some commentators have contended that the SSN "has become the de facto national identification number."2
These concerns over utilization of the SSN for identification purposes have spawned State and federal legislation prohibiting or curtailing its use.
¶ 3 Oklahoma law currently prohibits mandatory SSN disclosure on its voter registration form, as set forth below:
  The form may request but shall not require the applicant's Oklahoma driver's license number or social security number and a telephone number where the applicant can be contacted during normal business hours.
26 O.S. Supp. 1996, § 4-112[26-4-112].
¶ 4 Furthermore, a general State statutory provision forbids most agencies, including the State Election Board, from adopting mandatory or voluntary SSN disclosure requirements:
  No state agency, board, commission or other unit or subdivision of state government shall request or require that any person reveal the social security number of such person in order to obtain services or assistance, nor shall any state agency, board, commission or other unit or subdivision of state government use, for any purpose, numbers which correspond to the social security number of any person.
74 O.S. Supp. 1996, § 3111[74-3111](A).
¶ 5 Additionally, federal law prohibits mandatory disclosure of the SSN on Oklahoma voter registration forms. The Privacy Act of 1974 provides in pertinent part:
  It shall be unlawful for any Federal, State or local government agency to deny to any individual any right, benefit, or privilege provided by law because of such individual's refusal to disclose his social security account number.
Privacy Act of 1974, Pub.L. No. 93-579, § 552a, 88 Stat. 1896, 1909 Sec. 7(a)(1) (1974).3
¶ 6 Generally, the Privacy Act of 1974 prohibits governmental entities, such as the State Election Board, from denying a registrant the right to vote4 based upon the registrant's refusal to disclose his or her SSN. Government entities requesting an individual's SSN must inform that individual whether disclosure is mandatory or voluntary, provide the statutory authority for the request, and identify the information's intended use. Id. Sec. 7(b).
¶ 7 The Privacy Act of 1974 contains two exceptions. The first exception permits SSN disclosure requirements implemented prior to January 1, 1975, while the second exception authorizes SSN disclosure requirements mandated by federal statute. Id. Sec. 7(a)(2). Oklahoma's voter registration system qualifies for neither exception.
 DRIVER LICENSE NUMBER DISCLOSURE
¶ 8 The Oklahoma Department of Public Safety is required to issue each driver a license, commercial or noncommercial, bearing a "distinguishing number." 47 O.S. Supp. 1996, § 6-111[47-6-111](A). Federal and State statutes distinguish between commercial and noncommercial licenses, however, for purposes of mandatory SSN disclosure.
¶ 9 Under Oklahoma law, commercial licensees must furnish their SSN for purposes of licensure and renewal. 74 O.S. 1991, §3112[74-3112](A). This specific statutory provision supersedes an earlier provision in Section 3111(A), which set forth a general statutory prohibition against such mandatory SSN disclosure requirements. Section 3112(A) was apparently passed in response to Federal Highway Administration legislation withholding federal funds for failure to secure the SSN of all commercial drivers. See49 CFR §§ 383.153(d)(1) and 384.401 (1996). Unlike commercial drivers, noncommercial licensees are not required to furnish their SSN. The Department of Public Safety may use the SSN as the driver license number only upon licensee's request. 74 O.S. 1991, §3112[74-3112](A).
¶ 10 There are no general State or federal statutory prohibitions against disclosure of the driver license number, unlike the SSN. State voter registration law, however, currently forbids mandatory disclosure of driver license numbers on voter registration forms. 26 O.S. Supp. 1996, § 4-112[26-4-112]. Voluntary disclosure requests are permissible, and indeed, the State Election Board requests such disclosure. Id.
¶ 11 It is, therefore, the official Opinion of the AttorneyGeneral that:
1. Under Oklahoma law, at 26 O.S. Supp. 1996, § 4-112[26-4-112], theState Election Board may request, but may not require, socialsecurity number disclosure on voter registration forms.
2. The federal Privacy Act of 1974, Pub.L. No. 93-579, § 552a,88 Stat. 1896, 1909 Sec. 7(a)(1) (1974) prohibits mandatorysocial security number disclosure on voter registration forms.
3. Under Oklahoma law, at 26 O.S. 1996, § 4-112, the StateElection Board may request, but may not require, driver licensenumber disclosure on voter registration forms.
4. Federal law does not prohibit mandatory or voluntary driverlicense number disclosure on voter registration forms.
W.A. DREW EDMONDSON ATTORNEY GENERAL OF OKLAHOMA
JOHN A. MAISCH ASSISTANT ATTORNEY GENERAL
1 Erma Barron  Felix Bamberger, Meaning of the SocialSecurity Number, Social Security Bulletin (Nov. 1982).
2 T.V. Weber, Privacy at Risk in the Age of Information:Does the Social Security Number Reveal too Many Secrets?, Trial Lawyer, Nov. 1993 at 61.
3 Uncodified note at 5 U.S.C. § 552a in Disclosure of Social Security Number (1994).
4 U.S. Const. amend. XV, XIX, XXVI (prohibiting denial of right to vote on basis of race, color or previous condition of servitude, gender, or age).